DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer and response filed on 02/13/2021.
Claim 14 has have been amended.
Claims 22-33 have been cancelled by Examiner’s amendment below.
Claims 1, 2, 4-15, 17, and 19-21 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 02/13/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

The Information Disclosure Statement filed on 09/17/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Examiner’s Amendment
Cancel claims 22-33

Allowable Subject Matter

Claims 1, 2, 4-15, 17, and 19-21 are allowed.  

Reasons For Allowance
The following is an Examiner's statement of reasons for allowance:
With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, targeted mobile advertising.  Any rejections under 35 USC § 101 are hereby withdrawn.
With regard to a rejection under 35 USC § 103, The Examiner has carefully reviewed the Applicants arguments and assertions filed on 02/01/2021.  Based upon the Applicants arguments and assertions the Examiner is persuaded by and agrees with the Applicant.  Dukach discloses a system that mounts a lighted, computer-driven display on an automobile. The mobile-mounted displays project messages that are transmitted from the central server based upon the current time and location, as determined by a central server schedule/table.  The central server includes an online advertising e-commerce site that permits advertisers (users) to purchase the right to display advertising. Dukach’s lighted displays are only enabled when the vehicle ignition upon which the displays are mounted is turned on. Dukach quite clearly states that mobile-mounted lighted displays are turned off when the ignition is off.  Kriezman discloses a projector mounted in the interior of an automobile that displays an image on the rear window of the vehicle in response to the driver engaging the brake. Kriezman discloses a deployable semi-opaque projection film mounted in a rear or side window of a vehicle, which may be a popup, moveable, or reliable. The display control subsystem (i.e., projector) is operative, to deploy or retract, in response to the operational state of the vehicle.  However, neither Dukach nor Kriezman, either alone or in combination, fairly teach or fully disclose a media projection subsystem supplying an enablement signal in response to the display screen being selectively unrolled for deployment. In both the Dukach and Kriezman systems the central system selects the messages to be displayed, and that as long as a selected message is cached in the memory of a mobile unit, that message is being displayed. In the claimed invention, the user (first entity) has the option of displaying a media message. Instead of the central server commanding the display of a message, the claimed invention central server receives a notification (enablement signal) that the vehicle user has
decided to display a message. The claimed invention is dependent upon the supply of the enablement signal, since the media projection subsystem deployment in not under the control of the central server.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jingbin Liu et al. iParking: An Intelligent Indoor Location-Based Smartphone Parking Service. (31 October 2012). Retrieved online 08/26/2020. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3522932/ (Year: 2012)

Ted Morris et al. A COMPREHENSIVE SYSTEM FOR ASSESSING TRUCK PARKING AVAILABILITY FINAL REPORT. (JANUARY 2017). Retrieved online 08/26/2020. https://www.dot.state.mn.us/ofrw/PDF/assessing-truck-parking.pdf (Year: 2017)

Mateusz Jozef Kulesza. E-Park: Automated-Ticketing Parking Meter System. (April 02, 2015). https://dash.harvard.edu/bitstream/handle/1/17417570/KULESZA-SENIORTHESIS-2015.pdf?sequence=1&isAllowed=y (Year: 2015)

Florian Alt. A Design Space for Pervasive Advertising on Public Displays. (07.12.2012). Retrieved online 08/13/2020.
https://pdfs.semanticscholar.org/4bef/aba88eb1d14e81dcd610658bccbbf287b770.pdf

Ben Coxworth.  Truck-mounted billboards morph with the miles.  (September 12, 2016).  Retrieved online 08/13/2020.  https://newatlas.com/roadads-eink-truck-billboards/45380/
“With their tall, flat, prominent surfaces, the rear ends of transport truck trailers make an ideal advertising platform. Given that such trucks travel across continents, however, the ads on them can't be for regional businesses … right? Well, they soon could. Germany's RoadAds has developed e-ink displays that are mounted on the back of trailers, and that automatically change content depending on their location.”

Technoframe.  LED BUS SCREENS.  (18 November 2011).  Retrieved online 08/13/2020.  
https://technoframe.com/led-bus-screens
“The Technoframe Bus system is a transit advertising medium providing an LED display screen which is mounted onto the outside of a vehicle.”

CANDELA GERARD (FR 2578996 A1), “The present invention relates to a light device allowing display of a business sign 5 6, viewing of one or more advertising displays and an anti-aggression light signal, all within an aerodynamic housing fixed to the roof of the business vehicle.  It consists of a housing having orifices through which the business specification is illuminated, the rear consists of two panels, the first 8 on which the advertising is displayed, the second 7 protects the display or the advertising strip and closes the housing.  Inside, the illumination 16 and anti-aggression signals 15 are located; the whole device may be fixed on the roof of the vehicle with the aid of magnet 17.  The device according to the invention is particularly intended for mobile advertising display, signs on business vehicles and prevention of aggression.”

AOKI YOSHIO (JP 2010/026474 A).  “To provide an advertising sign for showing advertisement videos to passengers inside a vehicle and general passers by installing a mobile panel which receives videos inside and outside a vehicle which runs in a city in place of hanging advertisement, vehicle side advertisement outside vehicle, and painted advertisement and the like for various bus, train, and the like. The mobile panel includes a built-in device with cellular phone function, personal computer function, and the like in its inside.  Videos for advertisement are transmitted to the mobile panel from the outside by radio, and the videos are displayed on the mobile panel installed inside and outside the vehicle.”





YAMADA FUMIHIRO.  (JP 2018/205399 A).  “To provide a display device capable of displaying commercial messages and the like upon displaying these messages without any effort both during moving of and selling in a vehicle. A display device 4 includes: an attachment frame 5 attached on a surface of a vehicle inner side of a window frame 2 blocked by window glass in a vehicle 1 which is a mobile catering vehicle; and a sign board 6 attached in a removable state to the attachment frame 5.  A black board for performing display such as commercial messages to the outside of the vehicle 1 via the window glass is provided on the surface facing the window glass of the surfaces of both sides in the thickness direction of the sign board 6 when the sign board 6 is attached to the attachment frame 5.  During selling, the sign board 6 is removed from the attachment frame 5 and propped against the outside of the vehicle 1, thereby enabling the commercial messages written on the black board to be displayed.”
















James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)